In re Hindelang III, Michael; —Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Lafayette, 15th Judicial District Court Div. D, No. 2008-1114; to the Court of Appeal, Third Circuit, No. 10-397.
Writ Granted in Part; denied in Part. We reinstate the portion of the trial court’s judgment that awarded final periodic spousal support for twelve months. However, we affirm the portion of the court of appeal’s judgment that orders the award to be paid retroactive to the date of judgment. See La.R.S. 9:321(B).